Exhibit 99.1 For Immediate Release AMERICA’S CAR-MART REPORTS FIRST QUARTER EARNINGS OF $.45 PER SHARE ON REVENUE INCREASE OF 28.9% RETAIL UNIT SALES UP 25.3%, SAME STORE REVENUE UP 28.5% Bentonville, Arkansas (September 4, 2008) – America’s Car-Mart, Inc. (NASDAQ GS: CRMT) today announced its operating results for the first fiscal quarter ended July 31, 2008. Highlights of first quarter operating results: o Net income of $5.3 million ($.45 per diluted share) vs. $2.1 million ($.18 per diluted share) for prior year quarter o Revenue increase of 28.9% with same store revenue growth of 28.5% o Retail unit sales increase of 25.8% o Provision for credit losses of 20.9% of sales vs. 21.8% for prior year quarter o Gross margin of 43.6% of sales vs. 40.3% for prior year quarter o Accounts over 30 days past due of 3.6% at July 31, 2008 compared to 4.1% at July 31, 2007 o Finance Receivables growth of $12.2 million (5.8%) during the quarter to $220.3 million o Debt to equity of 29.7% and debt to finance receivables of 19.3% For the three months ended July 31, 2008, revenues increased 28.9% to $75.7 million compared with $58.7 million in the same period of the prior year. Income for the quarter was $5.3 million or $.45 per diluted share, versus $2.1 million, or $0.18 per diluted share in the same period last year.Retail unit sales increased 25.8%, with 7,353 vehicles sold in the current quarter, compared to 5,847 in the same period last year. Same store revenue increased 28.5% for the quarter. The provision for credit losses was 20.9% of sales compared to 21.8% in the same period last year. Net charge-offs as a percentage of average finance receivables was 5.7% compared to 6.4% in the same period last year, and compared to 5.9% for the quarter ended April 30, 2008.Gross profit on vehicle sales was 43.6% for the quarter compared to 40.3% for the prior year quarter. Finance Receivables grew by $12.2 million during the quarter or 5.8%.
